EXHIBIT 10.31

AMENDMENT AGREEMENT No. 1

THIS AMENDMENT AGREEMENT No. 1 (this “Amendment”), dated as of November
11, 2015, is made among Corium International, Inc., a Delaware corporation (the
“Borrower”), and the Lenders listed on the signature pages hereof under the
heading “LENDERS” (each a “Lender” and, collectively, the “Lenders”).

The Borrower and the Lenders are parties to that certain Amended and Restated
Term Loan Agreement, dated as of November 14, 2014 (as further amended, amended
and restated, modified or supplemented from time to time,  the “Loan
Agreement”). 

The parties hereto desire to amend the Loan Agreement on the terms and subject
to the conditions set forth herein.

Accordingly, the parties hereto agree as follows:

SECTION 1  Definitions; Interpretation.

(a)  Terms Defined in Loan Agreement.  All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

(b)  Interpretation.  The rules of interpretation set forth in Section 1.03 of
the Loan Agreement shall be applicable to this Amendment and are incorporated
herein by this reference.

SECTION 2  Amendments. 

Subject to Section 3, the Loan Agreement is hereby amended as follows:

(a)  Section 8.14(a) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“(a)  Minimum Liquidity. The Borrower shall have average daily Liquidity, provided

that the Borrower shall be permitted to have Liquidity of less than $10,000,000
for a maximum  of
five (5) non-consecutive days during each fiscal quarter, of at least $10,000,000. The Borrower
shall keep no more than $5,000 in any account that is not governed by a control
agreement in favor  of the Lenders.”

 

(b)  Section 8.14(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“(b)  Minimum Revenue. The Borrower shall have:

 

(i) During the annual period ending on June 30, 2015, revenues equal to or
exceeding $40,000,000 for such annual period;

 

(ii) During the annual period ending on June 30, 2016, revenues equal to or
exceeding $25,000,000 for such annual period;



1

--------------------------------------------------------------------------------

 



 

(iii) During the annual period ending on June 30, 2017, revenues equal to or
exceeding $35,000,000 for such annual period;

 

(iv) During the annual period ending on June 30, 2018, revenues equal to or
exceeding $50,000,000 for such annual period;

 

(v) During the annual period ending on June 30, 2019, revenues equal to or
exceeding $60,000,000 for such annual period.”

 

SECTION 3  Conditions of Effectiveness. 

The effectiveness of Section 2 shall be subject to the following conditions
precedent:

(a)  The Borrower and all of the Lenders shall have duly executed and delivered
this Amendment pursuant to Section 11.04 of the Loan Agreement.    

(b)  The representations and warranties in Section 4 shall be true and correct
on the date hereof and on the first date on which the condition set forth in
Section 3(a)) shall have been satisfied.

SECTION 4  Representations and Warranties; Reaffirmation. 

(a)  The Borrower hereby represents and warrants to each Lender as follows:

(i) The Borrower has full power, authority and legal right to make and perform
this Amendment.  This Amendment is within the Borrower’s corporate powers and
has been duly authorized by all necessary corporate and, if required, by all
necessary shareholder action.  This Amendment has been duly executed and
delivered by the Borrower and constitutes legal, valid and binding obligations
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  This Amendment (x) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any third party, except for such as have been obtained
or made and are in full force and effect, (y) will not violate any applicable
law or regulation or the charter, bylaws or other organizational documents of
the Borrower and its Subsidiaries or any order of any Governmental Authority,
other than any such violations that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (z) will not violate
or result in an event of default under any material indenture, agreement or
other instrument binding upon the Borrower and its Subsidiaries or assets, or
give rise to a right thereunder to require any payment to be made by any such
Person.

(ii) No Default has occurred or is continuing or will result after giving effect
to this Amendment. 

2

--------------------------------------------------------------------------------

 



(iii) There has been no Material Adverse Effect since the date of the Loan
Agreement.

(b)  The Borrower hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents remain in full force and effect, undiminished by this Amendment,
except as expressly provided herein.  By executing this Amendment, the Borrower
acknowledges that it has read, consulted with its attorneys regarding, and
understands, this Amendment.    

SECTION 5  Governing Law; Submission To Jurisdiction; Waiver Of Jury Trial. 

(a)  Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

(b)  Submission to Jurisdiction.  The Borrower agrees that any suit, action or
proceeding with respect to this Amendment or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment.  This Section 5 is for the benefit of the
Lenders only and, as a result, no Lender shall be prevented from taking
proceedings in any other courts with jurisdiction.  To the extent allowed by
applicable Laws, the Lenders may take concurrent proceedings in any number of
jurisdictions.

(c)  Waiver of Jury Trial.  The Borrower and each Lender hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any suit, action or proceeding arising out of or relating to
this Amendment, the other Loan Documents or the transactions contemplated hereby
or thereby.

SECTION 6  Miscellaneous.

(a)  No Waiver.  Nothing contained herein shall be deemed to constitute a waiver
of compliance with any term or condition contained in the Loan Agreement or any
of the other Loan Documents or constitute a course of conduct or dealing among
the parties.  Except as expressly stated herein, the Lenders reserve all rights,
privileges and remedies under the Loan Documents.  Except as amended hereby, the
Loan Agreement and other Loan Documents remain unmodified and in full force and
effect.  All references in the Loan Documents to the Loan Agreement shall be
deemed to be references to the Loan Agreement as amended hereby.   

(b)  Severability.  In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

3

--------------------------------------------------------------------------------

 



(c)  Headings.  Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

(d)  Integration.  This Amendment constitutes a Loan Document and, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

(e)  Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart.

(f)  Controlling Provisions.  In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail.  Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.

[Remainder of page intentionally left blank]

 

 



4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

 

 

 

 

BORROWER

 

 

 

CORIUM INTERNATIONAL, INC.

 

 

 

By

/s/ Peter D. Staple 

 

 

Name: Peter D. Staple

 

 

Title: President and CEO

 

 

 

Address for Notices:

 

235 Constitution Drive

 

Menlo Park, CA 94025

 

Attn:

Peter D. Staple

 

Tel.:

650.298.8255

 

Fax:

650.298.8012

 

Email:

peters@coriumintl.com

 

 





[Signature Page to Amendment Agreement No. 1]

S-1

--------------------------------------------------------------------------------

 



 

 

 

 

 

LENDERS

 

 

 

 

 

CAPITAL ROYALTY PARTNERS II L.P.

 

 

By: CAPITAL ROYALTY PARTNERS II GP
L.P., its General Partner

 

 

By: CAPITAL ROYALTY PARTNERS II
GP LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Nate Hukill

 

 

 

 

Name: Nate Hukill

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

CAPITAL ROYALTY PARTNERS II –
PARALLEL FUND “A” L.P.

 

 

By: CAPITAL ROYALTY PARTNERS II –

 

 

PARALLEL FUND “A” GP L.P., its General Partner

 

 

By: CAPITAL ROYALTY PARTNERS II –

 

 

PARALLEL FUND “A” GP LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Nate Hukill

 

 

 

 

Name: Nate Hukill

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAPITAL ROYALTY PARTNERS II (CAYMAN) L.P.

 

 

By: CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP L.P., its General Partner

 

 

By: CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Nate Hukill

 

 

 

 

Name: Nate Hukill

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Nicole Nesson

 

 

 

Name: Nicole Nesson

 

 

 



[Signature Page to Amendment Agreement No. 1]

S-2

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

CAPITAL ROYALTY PARTNERS II –

 

 

PARALLEL FUND “B” (CAYMAN) L.P.

 

 

By: CAPITAL ROYALTY PARTNERS II

 

 

(CAYMAN) GP L.P., its General Partner

 

 

By:  CAPITAL ROYALTY PARTNERS II

 

 

GP LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Nate Hukill

 

 

 

 

Name: Nate Hukill

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

/s/ Nicole Nesson

 

 

 

Name: Nicole Nesson

 

 

 

 

 

 

 

 

 

Address for Notices for All Lenders:

 

 

 

 

 

1000 Main Street, Suite 2500

 

 

Houston, TX 77002

 

 

Attn:

General Counsel

 

 

Tel.:

713.209.7350

 

 

Fax:

713.209.7351

 

 

Email:

adorenbaum@crglp.com

 

 

 

[Signature Page to Amendment Agreement No. 1]

S-3

--------------------------------------------------------------------------------